Termination of the franchise agreement between Hippo Lace Ltd. and北京咖意浓餐飲有限公司
(Beijing Kenon Bistro Catering Limited)




THIS AGREEMENT is made and entered into this ­­­31st May 2011, between Hippo
Lace Limited (“Franchisor”), and 北京咖意浓餐飲有限公司 (Beijing Kenon Bistro Catering
Limited), (“Franchisee”).




Franchisor and Franchisee agree to terminate the Franchise Agreement entered by
both parties on April 1, 2010 with effect from May 31, 2011.




Franchisee agrees to pay Franchisor an early termination fee of RMB40,000 within
10 days after the effective date of the termination or on such other date as
Franchisor consents to in writing.




Franchisee agrees to fulfill the requirements regarding termination and post
termination as stipulated in the Franchise Agreement upon the effective date of
termination.




All rights and obligations of the parties under the terms of the Franchise
Agreement are hereby terminated as of May 31, 2011, and, except as specified
herein, each party hereby waives and releases any and all claims it may have now
or in the future arising out of, or in any way related to such Franchise
Agreement.  








FRANCHISOR:

HIPPO LACE LIMITED




/s/ Cheung Sing       

CHEUNG SING

DATE:  May 31, 2011




FRANCHISEE:

北京咖意浓餐飲有限公司

(BEIJING KENON BISTRO CATERING LIMITED)




/s/ Gu Yao__________

GU YAO

DATE:  May 31, 2011



